Name: Commission Regulation (EEC) No 472/88 of 19 February 1988 re-establishing the levying of customs duties on urea, falling within combined nomenclature code 3102 10 10, originating in Mexico, to which the preferential tariff arangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: America;  means of agricultural production;  tariff policy
 Date Published: nan

 No L 47/20 Official Journal of the European Communities 20. 2. 88 COMMISSION REGULATION (EEC) No 472/88 of 19 February 1988 re-establishing the levying of customs duties on urea, falling within combined nomenclature code 3102 10 10, originating in Mexico, to which the preferential tariff arangements set out in Council Regulation (EEC) No 3635/87 apply Community originating in Mexico reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Mexico, HAS ADOPTED THIS REGULATION : Article 1 As from 23 February 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87, shall be re-established on imports into the Community of the following products originating in Mexico : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 December 1987 applying generalized tariff prefe ­ rences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of urea, falling within combined nomenclature code 3102 10 10, originating in Mexico, the individual ceiling was fixed at 380 000 ECU ; whereas, on 16 February 1988 , imports of these products into the Order No CN code Description 10.0400 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhy ­ drous product Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12 . 12. 1987, p. 1 .